NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 07a0313n.06
                             Filed: May 7, 2007

                                          No. 06-3109

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


SALAM MOHAMMAD ABED AL-UJAIMY,                          )
                                                        )
       Petitioner,                                      )
                                                        )       ON PETITION FOR REVIEW
v.                                                      )       OF A DECISION OF THE
                                                        )       BOARD OF IMMIGRATION
ALBERTO R. GONZALES, Attorney General                   )       APPEALS
                                                        )
       Respondent.                                      )             MEMORANDUM
                                                                        OPINION




BEFORE: NORRIS, GILMAN, and McKEAGUE, Circuit Judges.


       PER CURIAM. Petitioner Salam Mohammad Abed Al-Ujaimy, an Iraqi citizen, appeals

from an order of the Board of Immigration Appeals (“BIA”), that affirmed an Immigration Judge’s

decision denying his motion to reopen removal proceedings. For the following reasons, we affirm.

       In December 2000, Petitioner entered the United States without a valid visa or passport.

After being released from the Immigration and Naturalization Service’s custody, he began residing

in Southfield, Michigan. In February 2001, removal proceedings were instituted against him, and

he retained attorney David Koelsch to represent him. At his removal hearing in February 2002, he

sought asylum, withholding of removal, and protection under the Convention Against Torture,
No. 06-3109                                                                       Al-Ujaimy v. Gonzales
Al-Ujaimy v. Gonzales                                                                           06-3109


claiming that he feared persecution for deserting the Iraqi army. The Immigration Judge concluded

that Petitioner was not a credible witness and denied his application for relief. Petitioner appealed.

       In May 2003, the BIA reversed the adverse credibility determination and remanded for further

proceedings. On June 3, 2003, the Immigration Court sent notice of Petitioner’s new hearing date

to Koelsch. Petitioner, however, did not appear at the November 25, 2003 hearing, and the

Immigration Judge ordered him removed in abstentia. After he failed to appear, Koelsch sent

Petitioner a letter dated November 25, 2003, outlining the steps that Koelsch had taken to contact

Petitioner by both phone and mail prior to the November hearing date. Petitioner contends that he

did not learn of the removal order until 2004 when the Department of Homeland Security denied his

application for employment authorization. Thereafter, on November 4, 2005, Petitioner retained new

counsel and filed a motion to reopen the removal proceedings, arguing that he never received notice

of the November 2003 hearing.

       The Immigration Judge determined that Petitioner received sufficient notice because his

attorney was informed of the hearing. Petitioner was responsible for keeping his attorney apprised

of his current and correct mailing address. Petitioner, however, used various addresses in both

Michigan and Arizona during the relevant period of time. The Immigration Judge also concluded

that Petitioner could not reopen the proceedings by claiming that he had received ineffective

assistance of counsel because he could not show the factual prerequisites set out in Matter of Lozada,

19 I. & N. Dec. 637, 639 (BIA 1988), had been met. In October 2005, the BIA affirmed and adopted

the Immigration Judge’s decision, stating that service on Petitioner’s “counsel of record constituted



                                                 -2-
No. 06-3109                                                                       Al-Ujaimy v. Gonzales
Al-Ujaimy v. Gonzales                                                                           06-3109


notice” and his “failure to notify his attorney of his current address does not amount to exceptional

circumstances for his failure to appear.”

       This court reviews the BIA’s order denying Petitioner’s motion to reopen removal

proceedings for an abuse of discretion. INS v. Doherty, 502 U.S. 314, 323-24 (1992). An alien may

move to reopen at any time if he did not receive notice of his removal hearing. However, notice

mailed to the alien’s counsel of record is sufficient. 8 U.S.C. § 1229(a); see Scorteanu v. INS, 339
F.3d 407, 412 (6th Cir. 2003). Here, notice of the November 2003 hearing was sent to Koelsch,

which was statutorily sufficient notice.

       Alternatively, Petitioner argues that Koelsch provided ineffective assistance by failing to

notify him of the November 2003 hearing and that amounted to an exceptional circumstance for

reopening pursuant to 8 U.S.C. § 1229a(b)(5)(C). An in absentia order of removal may be rescinded

if the alien can show that the motion to reopen was filed within 180 days of the order of removal and

that his failure to appear was caused by exceptional circumstances. 8 U.S.C. § 1229a(b)(5)(C).

Even if we were to assume that the 180-day time limit could be equitably tolled, Petitioner cannot

meet his burden for establishing an ineffective assistance of counsel claim. To do so, Petitioner must

satisfy the conditions set forth in Lozada, as well as show that he was prejudiced by counsel’s

failings. Sako v. Gonzales, 434 F.3d 857, 863 (6th Cir. 2006). According to Lozada, Petitioner must

show the following: (1) the motion to reopen is supported by “an affidavit detailing counsel’s

failings”; (2) counsel was informed of the failings; and (3) the motion shows “that disciplinary

charges have been filed with the appropriate authority.” Id. (citing Lozada, supra). Petitioner has

not provided an affidavit in support of his motion. While a document entitled “Bar Complaint-

                                                 -3-
No. 06-3109                                                                      Al-Ujaimy v. Gonzales
Al-Ujaimy v. Gonzales                                                                          06-3109


Attorney David Koelsch” is included in the record, there is no evidence that this document was ever

filed with the Michigan State Bar or that a copy of it was sent to Koelsch. Consequently, Petitioner

failed to establish the factual predicate for bringing a motion to reopen on the basis of ineffective

assistance of counsel. That being the case, we need not reach the question of whether Petitioner has

demonstrated prejudice based upon the actions or inactions of counsel.

       The order of the Board of Immigration Appeals is affirmed.




                                                -4-